Citation Nr: 1703653	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation.  

An April 2015 Board decision also denied a noncompensable evaluation.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court set aside the Board's decision and remanded the matter to the Board for readjudication.

In a VA Form 21-8940 received in November 2016, the Veteran expressly raised the issue of entitlement to a TDIU.  An attached October 2016 private evaluation report states that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  Although this claim has not been developed by the RO, a TDIU claim is part of the increased rating claim before the Board because the claim is raised by the record as well as the Veteran himself.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is now properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's memorandum decision held that the Board's extraschedular referral analysis was inadequate in two respects.  

First, the Board did not address the collective impact of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus secondary to bilateral hearing loss, recurrent lumbar strain and L5-S1 disc herniation and left lower extremity radiculopathy secondary to lumbar spine disorder), even though he expressly informed VA that his bilateral hearing loss and spine disability together precluded employment.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).
 
Second, the Court held that the Board's analysis of the extraschedular issue focused solely on the nature of the Veteran's hearing loss symptoms without analyzing their "level of severity" as required by Thun v. Peake, 22 Vet. App 111 (2008).

As noted above in the Introduction, the issue of entitlement to a TDIU is properly before the Board.  See Rice, supra.  That claim is inextricably intertwined with the claim for an initial compensable evaluation for bilateral hearing loss.  

The Board also observes that the November 2016 private disability evaluation report provides that based on data in the file and the recent interview with the Veteran, it appeared very likely that the Veteran's service-connected bilateral hearing loss and spine disability had worsened since their last evaluations.  The report also provides that the Veteran was prescribed powerful medications for the pain from his service-connected spine disability that caused him to be drowsy and not able to concentrate to perform any work positions, including sedentary.  However, the Veteran's most recent VA examination of the spine, conducted in January 2014, does not indicate that the Veteran takes any pain medication.  This fact also suggests that the Veteran's spine disability has worsened.  

Similarly, in July 2016 correspondence, the Veteran stated that his bilateral hearing loss had been getting progressively worse.  The most recent VA examination of the Veteran's service-connected bilateral hearing loss took place in February 2014.  

Therefore, due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected hearing loss on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

To ensure the Board has a complete record, to review, on remand, any treatment records dated after January 2014 (the date of the last treatment records considered in a statement of the case or supplemental statement of the case) should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran since January 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral hearing loss.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral hearing loss.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner is also requested to include information concerning how the Veteran's bilateral hearing loss affects his daily functioning.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected recurrent lumbar strain and L5-S1 disc herniation.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the recurrent lumbar strain and L5-S1 disc herniation.  The appropriate DBQ should be filled out for this purpose, if possible.  

The examiner is also requested to identify any medications used to treat pain from this disability, as well as any of their side effects.  

4. Then, readjudicate the Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss and adjudicate the claim for TDIU.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

